Title: To George Washington from William Bartlett, 14 December 1775
From: Bartlett, William
To: Washington, George



Sir
Beverly [Mass.] 14 Decer 1775

I now forward to Your Excellency by the Bearer Three Cask of Porter purchased of Capt. Hunter one BLL of Lemons of what was Remaining Sound out of the Ship Concord one Box of Pickels one Keg of Sweetmeets one Box of wine Two Cases of wine one BLL of Tea & Loaf Sugar one BLL of Oranges being all the Sound ones on board the Brign. Hannah the Oranges being Directed to his Excellency Generall Gaige hope they will be the more Acceptable to His Excellency Generall Washington the Box of Sweet meats being all I can find at Preasant on board when She is on Loaded if there Should be any more found Shall forward them to Your Excellency There is on board the Brign. Hannah a Number of Cask of Lemmons & Limes being almost all Perish’d therefore Shall Sell them Next Monday at Publick Auction if no Counter Orders from your Excellency four Loafs of Sugar out of Ship Jenny being all there was Onboard hope These will Arrive Safe & Clear from Frost And am with the Gratesst Respect Your Excellencys Most Obedt Hume Sert

William Bartlett

